DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities:  “an peripheral groove” should be rewritten to be –the peripheral groove--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-4 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 proffers, “the retaining elements are produced on the outer face of the lateral walls and come to bear on the outer rim of the peripheral groove”, (as shown in 
Claim 8 proffers, “at least two projecting retaining elements are arranged so as to bear on opposite spaces of the header plate and being situated alternatively with respect to the orifices”, (as shown in figure 6) wherein claim 1 proffers the retaining elements of the header being continuous. There is no disclosure within the originally filed specification that combines the retaining elements being situated alternatively with respect to the orifices and having a continuous retaining element wherein it does not appear as these retaining elements could be implemented together. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3-4, the limitation “the projecting retaining elements are produced on the outer face” is indefinite, in context, since it cannot be discerned how the projecting retaining elements are produced on the outer face wherein claim 1 proffers the projecting retaining elements are on the inner face. The position of the projecting retaining elements appear to be contradictory within the claim set and it is 
Regarding Claims 7 and 8, the limitation “on a given side of the header plate” is indefinite, in context, since it cannot be discerned what side is being claimed or rather if the given side in Claim 7 is the same given side as put forth in Claim 1. For Examination purposes and in accordance with the specification and drawings, “on a given side of the header plate” will be interpreted as –on another given side of the header plate--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okubo et al. (USP 10724807) hereinafter referred to as Okubo.
Regarding Claim 1, Okubo discloses a header for a heat exchanger (shown in figure 1) comprising: 	
a header plate (1) comprising orifices (2) intended to receive tubes (3, as shown in figure 1), said header plate comprising a peripheral groove (shown in figure 2, wherein the groove contains the annular packing (7)); 
a compressible gasket (7) arranged within the peripheral groove (shown in figure 2); and 
a cover (5) covering the header plate and comprising lateral walls that are inserted into the peripheral groove and compress the gasket (shown in figure 2, wherein the annular packing (7) is shown being compressed by the walls of the tank body (5)), wherein 
the lateral walls of the cover comprise projecting retaining elements (10 and 14, “The tooth part 10 protrudes from an end face 6a of the flange part 6 of the tank body 5, and at both ends in a longitudinal direction of the tank body 5, a pair of arc-like tooth parts 14 (left side is omitted) are provided in a protruding state”, col. 5 ll. 53-57) that come to bear on the header plate (“On this occasion, as illustrated in FIG. 2, the tooth part 10 of the tank body 5 and the tip edge 10b on the inner side of the arc-shaped tooth part 14 abut on the edge 4a on the outer side of the convex part 4 of the header plate 1 to position the tank body 5”, col. 6 ll. 46-51), wherein
the projecting retaining elements (10 and 14) are disposed on the inner face of the lateral walls (shown in figure 1, the inner face being internal relative to the tank body (5)) and come to bear on the inner rim of the peripheral groove (see col. 6 ll. 46-51), and

Regarding Claim 2, Okubo further discloses the header plate (1) has a rectangular shape with two long sides and two short sides (shape of the header plate from a single side is shown in figure 1), the retaining elements (14) coming to bear simultaneously on the two short sides of said header plate (see rejection of Claim 1 above, specifically col. 6 ll. 46-51).
Regarding Claim 7, Okubo further discloses on a given side of the header plate (1), the cover (5) comprises at least two projecting retaining elements (10) distributed along the length of said side of the header plate (shown in figure 1, wherein multiple sides of the tank body (5) have the tooth parts (10)).
Regarding Claim 8, Okubo further discloses the at least two projecting retaining elements are arranged so as to bear on opposite spaces of the header plate (shown in figures 1-2) and being situated alternatively with respect to the orifices (shown in figure 3).
Regarding Claim 9, Okubo further discloses the retaining elements (10) are integral with the cover (shown in figures 1-2).
Regarding Claim 10, Okubo discloses a heat exchanger (shown in figure 1) comprising:
a header including: 	

a compressible gasket (7) arranged within the peripheral groove (shown in figure 2); and 
a cover (5) covering the header plate and comprising lateral walls that are inserted into the peripheral groove and compress the gasket (shown in figure 2, wherein the annular packing (7) is shown being compressed by the walls of the tank body (5)), 	wherein the lateral walls of the cover (5) comprise projecting retaining elements (14 and 10) that come to bear on the header plate (1), wherein
the projecting retaining elements (10 and 14) are disposed on the inner face of the lateral walls (shown in figure 1, the inner face being internal relative to the tank body (5)) and come to bear on the inner rim of an peripheral groove of the header plate (see col. 6 ll. 46-51), and
wherein, on a given side of the header plate (1), the cover (5) comprises a single continuous retaining element (14, as shown in figure 1) along the length of said given side of the header plate (shown in figure 1, being a short side of the header) that is perpendicular to the tubes (shown in figure 1, wherein the extension of the tooth part (14) is perpendicular to the vertical extension of the tubes (3)).
Regarding Claim 11, Okubo discloses a header for a heat exchanger (shown in figure 1) comprising: 	

a compressible gasket (7) arranged within the peripheral groove (shown in figure 2); and 
a cover (5) covering the header plate and comprising lateral walls that are inserted into the peripheral groove and compress the gasket (shown in figure 2, wherein the annular packing (7) is shown being compressed by the walls of the tank body (5)), 	wherein the lateral walls of the cover (5) comprise projecting retaining elements (14 and 10) that come to bear on the header plate (1), wherein
the projecting retaining elements (10 and 14) forming stops that prevent ends of the lateral walls of the cover from being pressed beyond a limit into the peripheral groove (shown in figure 2, “On this occasion, as illustrated in FIG. 2, the tooth part 10 of the tank body 5 and the tip edge 10b on the inner side of the arc-shaped tooth part 14 abut on the edge 4a on the outer side of the convex part 4 of the header plate 1 to position the tank body 5”, col. 6 ll. 46-51)), wherein
the projecting retaining elements (10 and 14) are disposed on the inner face of the lateral walls (shown in figure 1, the inner face being internal relative to the tank body (5)) and come to bear on the inner rim of the peripheral groove (see col. 6 ll. 46-51), and
wherein, on a given side of the header plate (1), the cover (5) comprises a single continuous retaining element (14, as shown in figure 1) along the length of said given side of the header plate (shown in figure 1, being a short side of the header) that is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (USP 10724807) as applied to Claims 1-2 and 7-11 above, and further in view of Okuyama et al. (US PG Pub. 20110168364), hereinafter referred to as Okuyama.
Regarding Claim 3, Okubo fails to disclose the retaining elements are produced on the outer face of the lateral walls and come to bear on the outer rim of the peripheral groove.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Okubo with retaining elements being produced on the outer face of the lateral walls and coming to bear on the outer rim of the peripheral groove, as taught by Okuyama, the motivation being “increasing the strength of the tank body” (¶ [61]).         
Regarding Claim 4, although Okubo discloses claws (9) for connecting the header plate to the cover, Okubo fails to disclose the outer rim of the peripheral groove comprises crimping lugs and the projecting retaining elements come to bear between two crimping lugs. 
Okuyama, also drawn to a header for a heat exchanger, teaches the outer rim of the peripheral groove comprises crimping lugs (121b) and the projecting retaining elements come to bear between two crimping lugs (shown in figure 8 of Okuyama).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Okubo with the outer rim of the peripheral groove comprising crimping lugs and the projecting retaining elements come to bear between two crimping lugs, as taught by Okuyama, the motivation being to secure a connection between the header plate and the cover thereby ensuring fluid does not leak from the heat exchanger lessening the heat exchange and creating degradation or failure of the heat source.         

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. .
On page 4 of the Arguments the Applicant alleges, “As such, the arc-like tooth parts 14 are at the ends parallel to the tubes and not perpendicular. Instead, Okubo discloses that a number of tooth parts 10 are on the side of the tank body perpendicular to the tubes”. The Examiner respectfully disagrees. The claim language does not specify in what manner the retaining element is perpendicular to the tubes or rather, in what specific direction the retaining element is perpendicular to the tubes. Okubo discloses a side of a header having a continuous retaining element (14) that extends orthogonally to the vertical extension of the tubes, meeting the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763